Citation Nr: 1135567	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-20 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a head injury, scar, top of forehead.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral foot condition, including as secondary to the service-connected chronic lumbar strain with degenerative disk disease.

4.  Entitlement to service connection for a bilateral leg condition, including as secondary to the service-connected chronic lumbar strain with degenerative disk disease.

5.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), including as secondary to the service connected head injury residuals.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to April 1977 and November 1979 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge in February 2011 and a transcript of that proceeding is in the claims folder.

Although a claim for service connection for an impulse control disorder secondary to an in-service head injury was denied in a February 2000 rating decision, the Veteran's current claim has not been characterized by the Board as an attempt to reopen a previously denied claim.  The United States Court of Appeals for the Federal Circuit has held that claims that are based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 
38 U.S.C.A. § 7104(b).  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  Therefore, while the claim for an impulse control disorder was previously denied, the Veteran is currently seeking service connection for a psychiatric disability that has been diagnosed as a mood disorder with depression.  The Board concludes that this is a distinctly different diagnosis than the one which was previously denied, and it therefore should be considered to be a new claim, rather than an application to reopen the previous claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Further, the Board notes that the record reflects diagnoses for various psychiatric disabilities.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  Thus, while the Veteran specified that he was seeking service connection for a mood disorder and for an impulse control disorder, the claim has been broadened to include any acquired mental disorder, and has been recharacterized accordingly.  Because the Veteran explicitly withdrew the claim for entitlement to service connection for PTSD, the mental disorders claim is noted as for an acquired psychiatric disorder, other than PTSD, in the case caption, above.

The issues of entitlement to a compensable rating for bilateral hearing loss; entitlement to service connection for a bilateral foot condition, including as secondary to the service-connected chronic lumbar strain with degenerative disk disease; entitlement to service connection for a bilateral leg condition, including as secondary to the service-connected chronic lumbar strain with degenerative disk disease; and entitlement to service connection for an acquired psychiatric disorder, other than PTSD, including as secondary to the service connected head injury residuals, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The scar on the Veteran's forehead does not meet any of the eight characteristics of disfigurement.

2.  The scar on the Veteran's forehead is not painful or unstable and it does not limit function in any way.

3.  In February 2011, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for entitlement to service connection for PTSD be withdrawn from appellate review.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a forehead scar have not been met. 
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.118, DC 7800 (2007 and 2010).

2.  The criteria for the withdrawal of the claim for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and the report from a VA examination are of record.  The Veteran's Social Security records, and his Travel Board Hearing transcript are also included in the claims folder.  Significantly, neither the Veteran, nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating - Forehead Scar

The Veteran is seeking a compensable disability evaluation for his service-connected forehead scar.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2010).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran is currently service connected for residuals of a head injury, manifested by a scar on the top of his forehead.  He was originally granted service connection for this disability by way of a November 2002 rating decision, and he was assigned a noncompensable rating at that time.  His claim for a compensable rating was received in January 2007.  During the course of the Veteran's appeal, the only pertinent evidence regarding his scars comes from the May 2007 VA examination report and from Veteran's testimony at his February 2011 Board hearing.  

The criteria for evaluating scars, under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  However, the revised regulations were specifically limited to claims filed on or after October 23, 2008, unless the Veteran requests review under both the old and new regulations.  Here, the Veteran's representative, at the February 2011 Travel Board Hearing, specifically requested that the Veteran be considered under both versions of the regulation.  Accordingly, both the pre-2008 and the revised schedular rating criteria will be considered and discussed below.  However, because both versions of the ratings are similar, they will be considered under a single consolidated analysis.

It is noted that the applicable rating criteria for scars differentiates between scars on a veteran's head, face, or neck and those that appear on any other part of the body. As such, the Veteran's scar is discussed under the rating criteria particular to the head.

The scar on the Veteran's forehead is currently rated as noncompensable under 
38 C.F.R. § 4.118, Diagnostic Code 7800.  Under both versions of Diagnostic Code 7800, ratings are based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).

A rating of 10 percent requires one characteristic of disfigurement.  A rating of 30 percent is warranted where there are two or three characteristics of disfigurement, a rating of 50 percent is warranted where there are four characteristics of disfigurement, and a rating of 80 percent is warranted where there are six or more characteristics of disfigurement.  Ratings of 30, 50, and 80 percent are also warranted where there is visible or palpable tissue loss and additional symptomatology.  For example, a 30 percent rating may be assigned when a scar has visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips).

Alternatively, under the regulations in effect at the time the Veteran filed his claim, a 10 percent rating was available for scars, that are superficial (defined as not associated with underlying soft tissue damage) and unstable (defined as a scar where, for any reason, there is frequent loss of covering of skin over the scar).  38 C.F.R. § 4.118, DC 7803 (2007).  A 10 percent rating was also available for superficial scars that are painful on examination.  38 C.F.R. § 4.118, DC 7804 (2007).  Scars could also be rated based on limitation of function of the affected part.

Under the revised regulations, a compensable rating could also be assigned for scar(s) that are unstable or painful, with a 10 percent rating assigned when one or two scars are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2010).  The definition of an unstable scar did not change.

At a VA examination in May 2007, the Veteran was noted as having a transverse incision in the right supraorbital area which blends into a transverse skin line.  The scar was noted as visible if looked for, but "not cosmetically significant."  On physical examination, the examiner found a well-healed scar, that he indicated was not painful to the touch, and was not depressed.  The examiner further noted an area in the left forehead that is 4 cm above the left eyebrow with a longitudinal incision with traverses skin lines and that is 2 cm in length, well-healed, not cosmetically significant, not tender, and not depressed or thinned.  And, in the right occipital temporal region there is a skin crease in the calvarium which also runs longitudinally.  It is this scar that the Veteran identified as due to the incident in-service caused by his Kevlar helmet.  The examiner also described this scar as well-healed and not cosmetically significant.

At his Board hearing, the Veteran suggested that he continues to pull glass out of his scarred forehead and he stated that a big chunk had been pulled out at the VA hospital.  See hearing transcript at page 8.  However, when asked for details, the Veteran reported that could not recall when exactly glass was removed, and he acknowledged that it had occurred a number of years earlier.  The Board reviewed the Veteran's VA treatment records, but did not find any description of glass removal during the course of the Veteran's appeal.  The VA treatment records similarly do not reflect any evidence of treatment for any head scars.

At the hearing, the undersigned Acting Veterans Law Judge explained to the Veteran how scars were rated, but the Veteran did not supply any testimony that would support the assignment of a compensable rating.  For example, he did not assert that the scars were painful or that they limited function in any way. 

As such, the VA examination report is essentially the only available evidence available to evaluate the Veteran's service connected head scar.  However, the examination did not show that the Veteran's service-connected scar is five or more inches (13 or more centimeters) in length.  Similarly, there has been no suggestion that the scar is at least one-quarter inch (0.6 centimeters) wide at widest part.  And, the VA examiner observed no tissue loss, adherence, elevation or depression on examination.  It was also not shown that the surface contour of the scar was elevated or depressed on palpation, nor was it shown that the scar is adherent to underlying tissue.  The evidence also clearly shows that the scar covers an area far short of six square inches (39 square centimeters).  

The examiner similarly did not find a painful or unstable scar on examination, as it was specifically noted that the scar was not painful to the touch.  There was also no indication that a scar on the Veteran's head limited function in any way.

As such, the criteria for a compensable schedular rating for the Veteran's forehead scar have not been met, and the Veteran's claim is therefore denied.

Finally, the Board has considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 
38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's forehead scar that would render the schedular criteria inadequate.  The Veteran has not described any essential impairment as a result  of the scar, and there is no evidence that he experiences any symptoms as a result of his forehead scar that is not contemplated by the rating schedule.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted. 

PTSD

A Veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2010).  When a Veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).

At the time of his February 2011 Travel Board Hearing, the Veteran asked that his appeal of the claim for entitlement to service connection for PTSD be withdrawn from appellate review.  See hearing transcript at page 2.  His appeal of the issue of service connection for an acquired psychiatric disorder other than PTSD was not included in this request.  That issue is discussed further in the remand, below.  In view of the Veteran's expressed desires as to the PTSD claim, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn issue, and, as such, his appeal regarding entitlement to service connection for PTSD is hereby dismissed.


ORDER

A compensable rating for residuals of a head injury, scar, top of forehead, is denied.

The claim for entitlement to service connection for PTSD is dismissed.



REMAND

Bilateral Hearing Loss

The Veteran was originally granted service connection for bilateral hearing loss in May 1987, and he was assigned a noncompensable rating at that time.  He filed this claim for an increase in January 2007.  The Board observes that he was afforded a VA examination shortly after filing his claim, in April 2007, and the report is of record.  He was afforded an updated VA examination in January 2010.  A portion of that hearing report is in the claims folder, however a review of it reveals that it was partially cut off on the right side.  Words and phrases are incomplete, and most notably the Maryland CNC controlled speech discrimination test results are missing from the report.  Because these findings are necessary for an evaluation of hearing impairment, under 38 C.F.R. § 4.85, this matter must be remanded so that a complete copy of the report can be associated with the claims folder, to include all findings required for a proper analysis of the Veteran's hearing loss.

Acquired Psychiatric Disorder

The Veteran is also seeking to establish service connection for an acquired psychiatric disorder.  He contends that the mental disability was caused by his already service connected disabilities, to include his service connected head injury.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is shown to be proximately due to or aggravated by a service-connected disease or injury.  The Veteran is presently service connected for chronic lumbar strain with degenerative disk disease and minimal spondylosis, post-traumatic headaches with light-headedness due to traumatic brain injury, residuals rotator cuff injury of the left shoulder, cervical spine fracture, bilateral hearing loss, and a forehead scar.  While there is a large body of evidence showing treatment for varying mental disorders, there is no evidence that the Veteran was afforded a complete VA examination to narrow the nature of his mental disorder and to obtain an opinion as to his secondary claim.  The Board finds that the Veteran should be afforded a VA evaluation to determine the nature and etiology of his mental disorder, including a determination as to whether it as likely as not is etiologically related to any of his service-connected disabilities.  See 38 U.S.C.A. §5103A(d)(2) (West 2002), 38 C.F.R. §3.159(c)(4)(i) (2010).

Bilateral Feet and Legs

Finally, the Veteran is claiming that he is entitled to service connection for disabilities of the bilateral feet and bilateral legs.  He contends that these disabilities are caused by the service-connected back disorder.  A review of the claims folder reveals that the Veteran was afforded a VA examination of his peripheral nerves in June 2010.  The examiner's conclusion, however, was not adequate for rating purposes.  Specifically, the examiner stated that "what we have is that he does have systems consistent with lumbar radiculopathy and possibly lumbar neurogenic claudication, however, the numbness described in his legs may either be as a result of his lumbar spine disease or a separate process such as peripheral neuropathy, which would be unrelated to his low back problems."  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is shown to be proximately due to or aggravated by a service-connected disease or injury.  This matter must be remanded for an addendum to the June 2010 report, which addresses whether it is at least as likely as not that any radiculopathy of the feet and/or legs experienced by the Veteran is due to or aggravated by his service-connected lumbar spine disability.  The opinion presently of record is simply inadequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (holding that once VA has undertaken to provide an examination or obtain an opinion, the examination and opinion obtained must be adequate for rating purposes). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder a complete copy of the January 2010 VA audiological examination report, which shows the controlled speech discrimination test (Maryland CNC) results, as well as the puretone audiometry findings.  If no such complete examination report exists, then afford the Veteran a new examination that is adequate under 38 C.F.R. § 4.85.

2.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided.  The examiner should determine the appropriate diagnosis for the Veteran's acquired psychiatric disability, other than PTSD, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that such a psychiatric disability began during the Veteran's military service, was otherwise caused by his service, or was caused or aggravated by a service connected disability (the Veteran is service connected for a back disability, a neck disability, a left shoulder disability, hearing loss, and a forehead scar).  A complete rationale should be provided for any opinion expressed. 

3.  Schedule the Veteran for a VA examination of his legs and feet.  The examiner should determine whether the Veteran has a disability impairing his legs and/or feet.  If a current disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that such a leg/foot disability began during the Veteran's military service, was otherwise caused by his service, or was caused or aggravated by the Veteran's service connected lower back disability.  

In doing so, the examiner should discuss the June 2010 VA examiner's opinion which was equivocal as to whether the leg disability was secondary to the Veteran's service connected lower back disability (as the examiner was unable to conclude whether the impairment was the result of radiculopathy or peripheral neuropathy in the Veteran's lower extremities).  The examiner should offer a rationale for any conclusion in a legible report.  

4.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


